NON-FINAL OFFICE ACTION
This Office Action addresses the Reissue of U.S. Application No. 14/886,028, now U.S. Patent No. 9,888,243 B2 issued on February 6, 2018 and the Remarks and claim amendments filed 1/14/2020. 

The status of the claims amended on 1/14/2020 is as follows;
Claims 1-34 are pending and rejected.
Claims 1-17 are original claims 
Claims 1, 5-7, 12, and 16-17 were amended.
Claims 18-34 are new.


37 C.F.R. 1.173   Reissue specification, drawings, and amendments
The amendment filed 1/14/2020 proposes amendments to 18-34 that do not comply with 37 CFR 1.173(d), which sets forth the manner of making amendments in reissue applications.  A supplemental paper correctly amending the reissue application is required.   The new claims are not underlined appropriate correction is required.
37 C.F.R. 1.173 (c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.  The applicant supplied a citation of support for the 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The examiner has evaluated the following functional phrases (FP) appearing in the claims as they relate to 35 U.S.C. § 112, 6th paragraph. They are:
Claim 18 recites 
FP #1 a coding control component  configured to divide a picture into a plurality of non-over-lapping blocks comprising residual pixel values

FP#2 a transform component configured to transform the residual pixel values of the plurality of non-over-lapping blocks into transform coefficients using a transform operation;

FP#3 an entropy encoder component configured to encode a first flag into an encoded bit stream indicating a default quantization matrix or a non-default quantization matrix;

FP#4 a quantization component configured to:
determine a second index position where the non-default quantization matrix at a first index position will use; and

quantize the transform coefficients into quantized transform coefficients using the non-default quantization matrix at the second index position and

FP# 5 the entropy encoder component further configured to:

encode a relationship between the first and second index position into the encoded video bit stream; and





Claim 19 recites 

FP#6  the quantization component is further configured to scan the non-default matrix in a one dimensional sequence for the non-default matrix; and

FP #7 the entropy encoder is further configured to encode the one dimensional sequence for the non-default matrix into the encoded video bit stream.

Claims 29 recites

FP# 8 an entropy decoding component configured to entropy decode the encoded video bit stream resulting in a plurality of decoded video bits comprising a plurality of quantized transform coefficients; and

FP#9 an inverse quantization component configured to:
extract a first flag from the decoded bit stream indicating a non-default quantization matrix;
extract a second flag from the decoded bit stream indicating a relationship between a first and second index position where the non-default quantization matrix will be implemented;
perform an inverse quantization operation on the plurality of quantized transform coefficients using the non-default quantization matrix at either the first or second index position resulting in a plurality of transform coefficients; and
perform an inverse transform operation on the plurality of transform coefficients to form a plurality of reconstructed non-over-lapping blocks.

Claim 30 recites 
FP# 10 the entropy decoding component is further configured to recover the non-default quantization matrix in a first portion of the entropy decoded video bit stream.




A.        3-Prong Analysis: Prong (A)

           In accordance with the MPEP, Prong (A) requires:


MPEP § 2181 I. — Prong (A).
           As an initial matter, the Examiners find that Functional Phrases FP#1 - #40 do not use the term “means.”  The issue arising under Prong (A) then becomes whether or not the claimed a coding control component , a transform component, an entropy encoder component, a quantization component, an entropy decoding component, an inverse quantization component, are generic placeholders for “means.” The Examiner has reviewed the specification of ‘243 specification and finds: (1) the ‘243 specification does not indicate that any of functional phrase FP #2-7 and 9 are lexicographically defined as a particular structure that performs the recited function; (2) the ‘243 specification does not indicate that any of functional phrases  FP# 2-7 and 9  refer to a particular structure in the art, or that a person having ordinary skill in the art (PHOSITA) would recognize as performing the recited function.   In addition, the Examiner has reviewed the prior art record and finds that the functional phrases do not infer or require any particular structure. Regarding the ‘243 disclosure the examiner finds the following:


FP#1 a coding control component – The term coding control component 340 is part of the video encoder and divides the frame into the Largest Coding Unit (LCU).  See ‘243 9:4-33. With respect to non-over-lapping blocks comprising residual pixel values See ‘243 3:4-29. A skilled artisan would understand that a coding control component would be capable of performing the claimed function as disclosed in the specification.

 a transform component – The term transform component 304 block transforms the residual CUs to convert the residual pixel values to transform coefficients and provides the transform coefficients to a quantize component 306. See ’243 12:7-31. A skilled artisan would understand that the claimed a transform component would be capable of performing the claimed function as disclosed in the specification.

FP#3, 5 an entropy encoder component  - the term entropy encoder component was not found in the specification.  The term “entropy encoder 334” was found 5 times in the specification but did not have any function to encode a first flag into an encoded bit stream indicating a default quantization matrix or a non-default quantization matrix.  In fact the only place in the specification, other than the claims, where a flag is listed to indicate default or non-default quantization matrix is ‘243 16:50-70.  Further it is unclear how the entropy encoder component with encode a relationship between the first and second index positon into the encoded bit stream.  The only place the examiner could find anything close to a relationship between anything is a relationship between quantization matrices is called a reference matric indicator discussed in ‘243 figure 6 and 18:14-30.

FP#4, 6, 7 a quantization component - the term quantization component was not found in the specification.  The closest the examiner could find any structure where a second position is selected is ‘243 18:14-30 Thus, in this example, quantization matrices 0-14 are already encoded and quantization matrix 15, which is assumed to be a non-default matrix, is the matrix currently being compressed using matrix prediction. Any of quantization matrices 0-14 may be used as the reference quantization matrix for quantization matrix 15. In this example, quantization matrix 12 has been selected as the reference quantization matrix. Thus, the reference matrix indicator included in the SPS may be 15−12=3.  The step of determining could not be found.

FP#8, 10 an entropy decoding component  - The term “entropy decoding component” is described ‘243 13:24-45 which provides the structure for decoding the encoded video bit stream.

FP# 9 an inverse quantization component – The term “inverse quantization component is described in ‘243 12:24-52.  However, the claimed steps of extracting a first or second flag and performing those steps could not be found in the specification.  Additionally, the inverse quantization component does perform an inverse quantization operation.  However it is unclear as how the claimed step is performed in light of the specification.








 transform component, entropy encoder component, quantization component, and  an inverse quantization component are generic placeholders for “means.” The Examiner has reviewed the specification of ‘243 specification and finds: (1) the ‘243 specification does not indicate that the transform component, entropy encoder component, quantization component, and  an inverse quantization component are lexicographically defined as a particular structure that performs the recited function of FP# 2-7 and 9; (2) the ‘243 specification does not indicate that transform component, entropy encoder component, quantization component, and an inverse quantization component refers to a particular structure in the art, or that a person having ordinary skill in the art (PHOSITA) would recognize as performing the recited function.
As noted above, the ‘243 patent does not appear to refer to any specific structure associated with transform component, entropy encoder component, quantization component, and  an inverse quantization component. Additionally, the Examiner has reviewed the art of record to determine if, to one of ordinary skill in this particular art, that transform component, entropy encoder component, quantization component, and  an inverse quantization component denotes a specific structural meaning. Based upon a review of the art of record, the Examiner finds that there is little, if any, evidence to support a finding that transform component, entropy encoder component, quantization component, and  an inverse quantization component has particular structural meaning known to one of ordinary skill in this particular art. Further, a skilled artisan would understand that any such structure would be special programming. In light of the above, it is concluded that the transform component, entropy encoder component, quantization component, and an inverse quantization component is a generic placeholder having no specific structures associated therewith.  Because it is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that a wireless receiving unit meet invocation Prong (A).
3-Prong Analysis: Prong (B)
 In accordance with the MPEP, Prong (B) requires:
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....
transform component, entropy encoder component, quantization component, and  an inverse quantization component  all configured to perform a function meet invocation Prong (B).  Additionally, because nothing in the written description contradicts the plain language describing these functions, the functions within the functional phrases will have their ordinary and accustomed meaning.
3-Prong Analysis: Prong (C)
           In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
The transform component, entropy encoder component, quantization component, and  an inverse quantization component does not contain sufficient 

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure, material, or acts as described in the specification.  MPEP § 2181. II. Using the ‘243 specification as a guide, the examiners find:
The examiner finds that corresponding structure for the transform component, entropy encoder component, quantization component, and  an inverse quantization component is not sufficiently disclosed to determine structure and as such for the purposes of prior art rejections any structure that is capable of performing the functions disclosed above would meet the functional phrase the transform component, entropy encoder component, quantization component, and  an inverse quantization component.  


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent Claims 1, 11, 18, and 29 are discussed below.   Dependent claims are rejected based on their dependency to a rejected independent claim unless otherwise noted below.


 “determine a second index position where the non-default quantization matrix at a first index will use”
“encoding a relationship between the first and second index position into the encoded video bit stream”

The examiner could not find in the specification where this determination is made or where a first or second index position is described. The closest structure that the examiner could find where a second position is selected is ‘243 18:14-30 reproduced below.
  “Thus, in this example, quantization matrices 0-14 are already encoded and quantization matrix 15, which is assumed to be a non-default matrix, is the matrix currently being compressed using matrix prediction. Any of quantization matrices 0-14 may be used as the reference quantization matrix for quantization matrix 15. In this example, quantization matrix 12 has been selected as the reference quantization matrix. Thus, the reference matrix indicator included in the SPS may be 15−12=3.”
‘243 18:14-30 emphasis added by examiner

This is the area in the specification that the examiner could find anything close to establishing “a relationship” between quantization matrices.  This is called a reference matric indicator as discussed in ‘243 figure 6 and 18:14-30 reproduced above.  There are many relationships between the quantization matrices however a first index position  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 29 disclose the limitation of a transform component, entropy encoder component, quantization component, and an inverse quantization component invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure described in the specification does not perform the entire function in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Dependent claims inherit the defects of the claims from which they depend.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-34  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent Claims 1, 11, 18, and 29 are discussed below.   Dependent claims are rejected based on their dependency to a rejected independent claim unless otherwise noted below.

Claim 1 includes the following limitations;
 “determine a second index position where the non-default quantization matrix at a first index will use”
“encoding a relationship between the first and second index position into the encoded video bit stream”

The examiner could not find in the specification where this determination is made or where a first or second index position is described. The closest structure that the examiner could find where a second position is selected is ‘243 18:14-30 reproduced below.
  “Thus, in this example, quantization matrices 0-14 are already encoded and quantization matrix 15, which is assumed to be a non-default matrix, is the matrix currently being compressed using matrix prediction. Any of quantization matrices 0-14 may be used as the reference quantization matrix for quantization matrix 15. In this example, quantization matrix 12 has been selected as the reference quantization matrix. Thus, the reference matrix indicator included in the SPS may be 15−12=3.”
‘243 18:14-30 emphasis added by examiner

This is the area in the specification that the examiner could find anything close to establishing “a relationship” between quantization matrices.  This is called a reference matric indicator as discussed in ‘243 figure 6 and 18:14-30 reproduced above.  There are many relationships between the quantization matrices however a first index position a second index position and a relationship between the matrices is unclear when viewing the claim limitations in light of the specification. Claims 11, 18, and 29 are similarly rejected because they contain the same limitations that are not supported in the specification.
Claim 19 recites the limitation “the entropy encoder" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It should be “the entropy encoder component”. 
Claim Rejections - 35 USC § 101
Claims 18-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims. Claims 18-34 are products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. Column 29 lines 35-55 state that all the methods, encoders and decoders may be implemented in hardware, software, firmware, or any combination thereof and the claims do not have a physical or tangible form and are a computer program or Software per se. 

Claim Rejections - 35 USC § 251
Claims 1-34 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows is that which is rejected in the 35 USC 12 1st and 2nd rejections above.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOTALING II whose telephone number is (571)272-4437.  The examiner can normally be reached on 7:30-4 Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JOHN M HOTALING/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992